Citation Nr: 0507011	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  02-10 926A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
welding burn to the eye.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for prostate cancer, to 
include as secondary to radiation exposure.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1945 to April 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for a welding 
burn to the eye, bilateral hearing loss, and prostate cancer 
secondary to radiation exposure.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  There is no in-service evidence of any complaints, 
symptoms, diagnosis, or treatment for an eye injury or 
disorder, and there is no post-service medical evidence of an 
eye disorder, to include residuals of an eye injury.

3.  The service medical records show no hearing loss of 
either ear, the only post service medical evidence of a 
hearing deficit is dated 55 years after service, and there is 
no competent evidence that suggests a causal link between any 
current hearing loss and any remote incident of service.  

4.  There is no evidence of that the veteran was exposed to 
occupational radiation while in service; nor is there any 
evidence that the veteran visited Hiroshima or Nagasaki, 
Japan, that he participated in an atomic test, or was ever 
near the Alamogordo Test Site in New Mexico.  

5.  Carcinoma of the prostate was not present during service 
or for decades thereafter, and there is no competent evidence 
suggesting a causal link between prostate cancer and  any 
remote incident of service.  
CONCLUSIONS OF LAW

1.  Service connection for claimed residuals of a welding 
burn to the eye is not warranted.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2004).

2.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2004).

3.  Service connection for prostate cancer, to include as 
secondary to radiation exposure, is not warranted.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the March 2002 rating decision; the August 
2002 Statement of the Case; the October 2003 Board Remand, 
the November 2004 Supplemental Statement of the Case; and 
letters sent to the veteran by the RO, adequately informed 
him of the information and evidence needed to substantiate 
his claims for service connection for residuals of a welding 
burn to the eye, bilateral hearing loss, and prostate cancer, 
and complied with VA's notification requirements.  The 
Statement of the Case and Supplemental Statement of the Case 
set forth the laws and regulations applicable to the 
veteran's claims.  Further, letters from the RO to the 
veteran dated January 2002, July 2003, and April 2004 
informed him of the types of evidence that would substantiate 
his claims; that he could obtain and submit private evidence 
in support of his claims; and that he could have the RO 
obtain VA and private evidence if he completed the 
appropriate medical releases for any private evidence he 
wanted the RO to obtain.  In sum, the veteran was notified 
and aware of the evidence needed to substantiate his claims 
for service connection for residuals of a welding burn to the 
eye, bilateral hearing loss, and prostate cancer, and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), a VCAA 
notice must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  VCAA notice was provided to 
the veteran in January 2002, prior to the March 2002 RO 
rating decision.  VCAA notice was provided again in April 
2004.  

The Board finds that notice was provided by the AOJ prior to 
the transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the claimant was provided with 
every opportunity to submit evidence and argument in support 
of his claims for service connection for residuals of a 
welding burn to the eye, bilateral hearing loss, and prostate 
cancer, and to respond to VA notice.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to the claimant.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  In its VCAA notice and 
Statements of the Case, the RO informed the veteran of the 
evidence already of record and requested that he inform VA of 
any additional information or evidence that he wanted VA to 
obtain.  In a letter informing him that his appeal had been 
certified to the Board, the RO informed him that he could 
submit additional evidence concerning his appeal within 90 
days of the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
the Court of Appeals for Veteran's Claims' statement in 
Pelegrini that sections 5103(a) and 3.159(b)(1) require VA to 
include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA.  VA General Counsel further noted that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  As noted above, the RO contacted the veteran by 
January 2002, July 2003, and April 2004 correspondence and 
asked him to identify all medical providers who treated him 
for residuals of a welding burn to the eye, bilateral hearing 
loss, and prostate cancer.  The RO has obtained all 
identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board finds that, with no competent evidence of abnormal 
findings relating to an eye injury or disorder, hearing loss, 
or prostate cancer during service or for decades thereafter, 
no confirmation of in-service radiation exposure, and no 
competent evidence that suggests any of the contended causal 
relationships, there is no duty to provide an examination or 
medical opinion.  Id.; see also Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003); Duenas v. Principi, No. 03-1251 (Fed. 
Cir. Dec. 15, 2004). 

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.




Factual Background

The veteran served on active duty from July 1945 to April 
1946.  He filed his original claims for service connection in 
September 2001.  

The veteran's service records show no eye injury or disorder, 
to include an eye  burn, hearing loss in either ear, or 
prostate cancer.  The earliest medical evidence in the claims 
file of any of the disabilities at issue is dated in April 
2001.  

VA outpatient reports dated April 2001 through July 2001 
reveal that the veteran underwent a biopsy of the prostate in 
May 2001.  The biopsy showed evidence of a tumor, and the 
veteran was subsequently diagnosed with prostate cancer.  

The only indication in the record of hearing loss is a 
Southwest Cancer Center clinical record, which contains the 
notation of "+ hearing problems."   

In January 2002, the RO sent the veteran VCAA notice 
regarding what evidence must be shown in order to establish 
service connection for residuals of a welding burn to the 
eye, bilateral hearing loss, and prostate cancer.  The RO 
also sent the veteran a questionnaire for Oceanic Test 
Participants.  The veteran failed to reply and the RO denied 
the claims in March 2002.  

The veteran filed a Notice of Disagreement and requested 
review of the claim by a Decision Review Officer (DRO).  The 
DRO reviewed the claim and denied it by way of a Statement of 
the Case issued in August 2002.  

The veteran appealed the claims to the Board of Appeals and 
stated that his service records should reflect where he was 
stationed during atomic testing.  In May 2003, he completed a 
VA Form 646 in which he stated that he had no further 
evidence to submit.  

The claims came before the Board in October 2003, and the 
Board remanded for further development.  Specifically, the 
claims were remanded so that the RO could obtain the 
veteran's complete service personnel records and determine 
whether the veteran was present during any atomic testing 
while on active duty, to include Project Trinity, at 
Alamogordo, New Mexico, in July 1945.  

The RO sent the veteran another VCAA notice, requesting that 
the veteran submit any evidence that might further support 
his claims.  The veteran failed to respond.  

The RO obtained all of the veteran's service records.  In 
addition, the Department of the Navy sent the RO a 
correspondence in May 2004 in which Lieutenant Commander 
J.L.C. noted that the Naval Dosimetry Center maintains a 
computer registry compiled from reports of occupational 
exposure to ionizing radiation.  He noted that there is no 
report of occupational radiation exposure pertaining to the 
veteran. 

The RO also contacted the Defense Threat Reduction Agency 
regarding the veteran's possible involvement in Operation 
Trinity, conducted at the Alamogordo Test Site in New Mexico 
from July 16, 1945 to August 31, 1945.  D.M.S. of the Nuclear 
Test Personnel Review noted in a July 2004 correspondence 
that the veteran's service records show that he enlisted in 
the Navy on July 18, 1945 and reported to basic training in 
San Diego California.  On September 1, 1945, he reported to 
Construction Battalion Replacement Depot at Camp Parks, 
California.  On January 1946, he reported for duty with 
Construction Battalion Detachment 1102 for service in 
Okinawa.  On April 16, 1946, he reported to Naval Operating 
Base San Pedro, California for separation from the Navy.  
D.M.S. noted that there is no indication in the available 
records that the veteran visited either Hiroshima or 
Nagasaki, Japan, or that he was ever near the Alamogordo Test 
Site.  He concluded by stating, "historical available 
records do not document [the veteran's] participation in U.S. 
atmospheric nuclear testing."       

The RO readjudicated the veteran's claims and denied the 
claims again in a November 2004 Supplemental Statement of the 
Case. 




Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110.  

Where a veteran served 90 days or more during a period of war 
and a malignant tumor becomes manifest to a degree of 10 
percent within one year from the date of separation from 
service, such disease shall be considered to have been 
incurred or aggravated by such service, notwithstanding there 
is no evidence of that disease during service.  38 U.S.C.A. 
§§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways, which have been outlined by 
the Court.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); 
Ruker v. Brown, 10 Vet. App. 67, 71 (1997).

First, there are diseases that are presumptively service 
connected in radiation-exposed veterans under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection 
can be established under 38 C.F.R. § 3.303(d) with the 
assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not 
only determine whether a veteran had a disability recognized 
by VA as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability was 
otherwise the result of active service.  In other words, the 
fact that the requirements of a presumptive regulation are 
not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual 
direct causation.

The term "radiation-exposed veteran" means a veteran who 
participated in a "radiation-risk activity."  38 U.S.C.A. § 
1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i). The term 
"radiation- risk activity" means onsite participation in a 
test involving the atmospheric detonation of a nuclear 
device; the occupation of Hiroshima or Nagasaki, Japan during 
the period beginning on August 6, 1945, and ending on July 1, 
1946; or internment as a prisoner of war of Japan during 
World War II resulting in an opportunity for exposure to 
radiation comparable to those occupying Hiroshima or 
Nagasaki; or certain service on the grounds of a gaseous 
diffusion plant in Paducah Kentucky, Portsmouth, Ohio, or at 
area K25 at Oak Ridge Tennessee; or certain service on 
Amchitka Island, Alaska.  See 38 U.S.C.A. § 1112(c)(3)(B); 38 
C.F.R. § 3.309(d)(3)(ii).

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease 
that may be induced by ionizing radiation and shall include 
the following: (i) All forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) 
Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver 
cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) 
Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; 
(xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) 
Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non- malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer (emphasis added); and (xxiv) 
Any other cancer.  38 C.F.R. § 3.311(b)(2).  Section 
3.311(b)(5) requires that breast cancer or skin cancer become 
manifest 5 years or more after exposure.  38 C.F.R. 
§3.311(b)(5).

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or § 
3.309, and where it is contended that the disease is a result 
of ionizing radiation in service.  Dose data will be 
requested from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing and in claims 
based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946. 38 
C.F.R. § 3.311(a)(2).
 
The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

Residuals of a welding burn to the eye
As noted above, the veteran's service records contain no 
evidence of any complaints, symptoms, or diagnosis of any eye 
injury or disorder.  Moreover, since the filing of the claim, 
the veteran has not provided any evidence of current 
residuals of the alleged eye injury.  

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation. 38 
U.S.C.A. §§ 1131; see also Degmetich v. Brown, 104 F.3d 1328 
(1997).  It is well-settled that in order to be considered 
for service connection, a claimant must first have a 
disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
it was noted that Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents resulted in disability. See also Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

With no evidence of an eye injury during service, other than 
the veteran's statements made decades after service and only 
after he filed a claim for compensation, no indication or 
even allegation that the alleged injury was incurred in 
combat, and no post-service medical evidence of a current eye 
disability, to include residuals of the alleged in-service 
injury, the Board finds that entitlement to service 
connection for claimed residuals of a welding burn to the eye 
is not warranted.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for residuals of a welding burn 
to the eye must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App 49 (1990); Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).

Bilateral hearing loss
The veteran's service records contain no evidence of any 
complaints, symptoms, or diagnosis of hearing loss.  
Furthermore, the only possible evidence of post-service 
hearing loss is a Southwest Cancer Center note that contains 
a notation of "+ hearing problems."  Such does not show a 
hearing loss disability as defined by 38 C.F.R. § 3.385 
(2004), but even assuming there is a current diagnosis, the 
earliest indication of a hearing deficit is dated in 
September 2001, 55 years after service.  The United States 
Court of Appeals for the Federal Circuit has determined that 
a significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  See generally Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, there is 
no competent evidence that suggests a nexus between any 
current hearing loss and any incident of service.  

In the absence of any competent evidence of abnormal findings 
in the service medical records or for decades thereafter, and 
without a nexus opinion linking a current disability to an 
incident of service, the Board finds that service connection 
for bilateral hearing loss is not warranted.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for bilateral hearing loss must 
be denied.  38 U.S.C.A. § 5107(b); Ortiz, supra; Gilbert, 
supra.

Prostate cancer
The veteran contends that his prostate cancer is a result of 
being exposed to radiation while on active duty.  The Board 
acknowledges that the veteran has a current diagnosis and 
that service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways, which have been outlined by 
the Court.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); 
Ruker v. Brown, 10 Vet. App. 67, 71 (1997).

First, there are diseases that are presumptively service 
connected in radiation-exposed veterans under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d).  The Board notes that 
prostate cancer is not a disease covered by 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d).  

Second, service connection can be established under 38 C.F.R. 
§ 3.303(d) with the assistance of the procedural advantages 
prescribed in 38 C.F.R. § 3.311, if the condition at issue is 
a radiogenic disease.  The Board notes that prostate cancer 
is a radiogenic disease listed in 38 C.F.R. § 3.311, which 
calls for the development of a radiation dose assessment 
where it is established that a radiogenic disease first 
became manifest after service.  

The Board notes Lieutenant Commander J.L.C.'s statement that 
a search of Naval Dosimetry Center computer registry shows 
that there is no report of occupational radiation exposure 
pertaining to the veteran.  Furthermore, the Defense Threat 
Reduction Agency has found no indication in the available 
records that the veteran visited either Hiroshima or 
Nagasaki, Japan, or that he was ever near the Alamogordo Test 
Site.  The service records reflect that the veteran enlisted 
on July 18, 1945; reported to basic training in San Diego, 
California; then reported to Construction Battalion 
Replacement Depot at Camp Parks, California on September 1, 
1945; he then reported for duty with Construction Battalion 
Detachment 1102 for service in Okinawa in January 1946.  
Finally, on April 16, 1946, he reported to Naval Operating 
Base San Pedro, California for separation from the Navy.  
There is no evidence that the veteran was a "radiation-
exposed veteran" or participated in "radiation-risk 
activity", within the meaning of the cited legal authority, 
nor is there any competent evidence to show that he was 
exposed to radiation during service as a result of any other 
duty or incident.  Under these circumstances, there is no 
duty to obtain a radiation dose estimate.    

Third, direct service connection can be established under 38 
C.F.R. § 3.303(d) by showing that the disease was incurred 
during or aggravated by service without regard to the 
statutory presumptions.  As noted above, the service records 
show no complaints, symptoms, or diagnosis of prostate cancer 
while in service or for decades thereafter, and there is no 
competent evidence that suggests a causal relationship 
between prostate cancer ands any remote incident of service.  

In the absence of any competent evidence of abnormal findings 
in the service medical records or for decades thereafter, and 
without medical evidence suggesting a causal link between a 
current disability and an incident of service, the Board 
finds that service connection for prostate cancer is not 
warranted.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for prostate cancer must be 
denied.  38 U.S.C.A. § 5107(b); Ortiz, supra; Gilbert, supra.







ORDER

Entitlement to service connection for residuals of a welding 
burn to the eye is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for prostate cancer, to 
include as due to radiation exposure, is denied.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


